                                                Case 2:19-cv-00439-JCM-DJA Document 30
                                                                                    29 Filed 04/17/20
                                                                                             04/15/20 Page 1 of 2


                                   1            LAW OFFICES OF ROBERT P. SPRETNAK
                                                Robert P. Spretnak, Esq. (Bar No. 5135)
                                   2            8275 S. Eastern Avenue, Suite 200
                                                Las Vegas, Nevada 89123
                                   3            Telephone: (702) 454-4900
                                                Fax: (702) 938-1055
                                   4            Email: bob@spretnak.com
                                                Attorney for Plaintiff
                                   5
                                                GARG GOLDEN LAW FIRM
                                   6            Anthony B. Golden, Esq. (Bar No. 9563)
                                                Puneet K. Garg, Esq. (Bar No. 9811)
                                   7            Charles J. Lee, Esq. (Bar No. 13523)
                                                3145 St. Rose Parkway, Suite 230
                                   8            Henderson, Nevada 89052
                                                Telephone: (702) 850-0202
                                   9            Fax: (702) 850-0204
                                                Email: pgarg@garggolden.com, agolden@garggolden.com, clee@garggolden.com
                               10               Attorneys for Defendants
                               11
                                                                             UNITED STATES DISTRICT COURT
                               12
                                                                                   DISTRICT OF NEVADA
                               13                                                            )
                                                DANNY EISENBERG,                             )
                               14                                                            )  Case No.: 2:19-cv-00439-JCM-DJA
                                                              Plaintiff,                     )
                               15                                                            )
                                                      vs.                                    )
                               16                                                            )
                                                J. PAUL WIESNER & ASSOCIATES,                )  STIPULATION AND ORDER
                               17               CHARTERED, a Nevada Professional             )  TO EXTEND TIME FOR PLAINTIFF
                                                Corporation, doing business as               )  TO FILE OPPOSITION TO MOTION
                               18               RADIOLOGY ASSOCIATES OF NEVADA; )               FOR SUMMARY JUDGMENT
                                                and PUEBLO MEDICAL IMAGING, LLC,             )
                               19               a Nevada limited liability company,          )  (First Request)
                                                                                             )
                               20                             Defendants.                    )
                               21
                               22                      Plaintiff DANNY EISENBERG and Defendants J. PAUL WIESNER & ASSOCIATES,
                               23               CHARTERED, a Nevada Professional Corporation, and PUEBLO MEDICAL IMAGING, LLC, a
                               24               Nevada limited liability company, by and through their counsel of record, hereby STIPULATE AND
                               25               AGREE to extend the deadline by one week, to April 24, 2020, for Plaintiff to file his response in
                               26               opposition to Defendant’s Motion for Summary Judgment (ECF No. 26). Defendant filed its motion
                               27               on March 27, 2020. Pursuant to LR 7-2(b), the deadline for Plaintiff to file his opposition currently
                               28               is set for April 17, 2020.

T HE      LAW        OFFICES            OF
R O BE R T P. SP RETN A K
A   PR O FE SSIO N A L   C O R P O R A T IO N

 8275 S. EA ST E R N AV E N U E
          SU IT E 200
LA S VE G A S , NE V A D A 89123                                                            Page 1 of 2
                                                Case 2:19-cv-00439-JCM-DJA Document 30
                                                                                    29 Filed 04/17/20
                                                                                             04/15/20 Page 2 of 2


                                   1                   There is good cause for entering into this stipulation for additional time. There is a large
                                   2            volume of material to review in the process of preparing the opposition. Physical contact between
                                   3            Plaintiff’s counsel and Plaintiff is limited at this time, which is further delaying the process.
                                   4
                                   5            DATED: 15 April 2020.                                DATED: 15 April 2020.
                                   6            LAW OFFICES OF ROBERT P. SPRETNAK                    GARG GOLDEN LAW FIRM
                                   7            By: /s/ Robert P. Spretnak                           By: /s/ Charles J. Lee
                                                   Robert P. Spretnak, Esq.                             Anthony B. Golden, Esq.
                                   8                                                                    Puneet K. Gerg, Esq.
                                                Attorney for Plaintiffs                                 Charles J. Lee, Esq.
                                   9
                                                8275 S. Eastern Avenue, Suite 200                    Attorneys for Defendants
                               10               Las Vegas, Nevada 89123
                                                                                                     3145 St. Rose Parkway, Suite 230
                               11                                                                    Henderson, Nevada 89052
                               12
                               13                                                      IT IS SO ORDERED.
                               14
                                                                                       _______________________________________________
                               15                                                      THE HONORABLE JAMES C. MAHAN,
                                                                                       UNITED STATES DISTRICT COURT JUDGE
                               16                                                                April 17, 2020
                                                                                       DATED: ________________________________________
                               17
                               18
                               19
                               20
                               21
                               22
                               23
                               24
                               25
                               26
                               27
                               28

T HE      LAW        OFFICES            OF
R O BE R T P. SP RETN A K
A   PR O FE SSIO N A L   C O R P O R A T IO N

 8275 S. EA ST E R N AV E N U E
          SU IT E 200
LA S VE G A S , NE V A D A 89123                                                             Page 2 of 2
